Citation Nr: 1015406	
Decision Date: 04/28/10    Archive Date: 05/06/10

DOCKET NO.  05-06 796A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for osteoporosis, as 
secondary to a service-connected thyroid condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran had active service from May 1944 to April 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2003 and May 2004 rating 
decisions of the Cleveland, Ohio and Bay Pines, Florida 
Regional Offices (ROs) of the Department of Veterans Affairs 
(VA), which denied entitlement to service connection for 
osteoporosis (claimed as a back condition) as secondary to a 
service-connected thyroid condition.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Service connection is in effect for a thyroid condition, 
evaluated as 10 percent disabling.

2.  The most persuasive medical opinion on the question of 
whether there exists a medical nexus between current 
osteoporosis and the Veteran's service-connected thyroid 
condition weighs against the claim.


CONCLUSION OF LAW

Osteoporosis was not the result of or aggravated by the 
Veteran's service- connected thyroid condition.  38 U.S.C.A. 
§§ 1101, 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.303, 3.306(a), 3.310 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a). See also 73 Fed. Reg. 23,353- 
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be sent prior to the appealed rating decision or, if 
sent after the rating decision, before a readjudication of 
the appeal.  A Supplemental Statement of the Case, when 
issued following a notice letter, satisfies the due process 
and notification requirements for an adjudicative decision 
for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

In this case, notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) was furnished to the Veteran in April 2008.  The 
letter also provided the Veteran with information pertaining 
to the assignment of disability ratings and effective dates, 
as well as the type of evidence that impacts those 
determinations, consistent with Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  After issuance of the April 2008 
letter, and opportunity for the Veteran to respond, the 
January 2010 supplemental statement of the case (SSOC) 
reflects readjudication of the claim.  Hence, the Veteran is 
not shown to be prejudiced by the timing of the latter 
notice.  See Mayfield, 20 Vet. App. at 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or SSOC, is 
sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter herein decided.  Pertinent medical 
evidence associated with the claims file consists of VA and 
private treatment records, and the report of a January 2010 
VA examination addendum.  Also of record and considered in 
connection with the appeal are various written statements 
provided by the Veteran, and by her representative, on her 
behalf.

The Board that the Veteran's service treatment records are 
not currently associated with the Veteran's claims file.  
However, as will be discussed below, the claim for service 
connection for osteoporosis is being denied because there is 
no medical evidence of a nexus between osteoporosis and the 
Veteran's service-connected thyroid condition.  Additionally, 
the Veteran has not contended that her current osteoporosis 
was directly related to her service as she has rather claimed 
that it is secondary to medication for taken for her thyroid 
condition.  Under these circumstances, the Board finds that 
no additional RO action to further develop the record is 
warranted. 

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication. 

Service Connection Laws and Regulations Generally 

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA 
give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim to disability or death 
benefits.  Lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional."  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007) In fact, 
competent medical evidence is not necessarily required when 
the determinative issue involves either medical etiology or a 
medical diagnosis. Id. at 1376-77; see also Buchanan v. 
Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (effective before and after 
October 10, 2006).  The Court has held that when aggravation 
of a nonservice-connected condition is proximately due to or 
the result of a service-connected condition the Veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's 
claims file. Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000). 

Along with her November 2004 notice of disagreement, the 
Veteran submitted a copy of a newspaper article that 
indicated that the Surgeon General's Health Report on Bone 
Health stated that a number of other factors can signal 
increased risk for weak bones; a close relative of 
osteoporosis.  Included in these listed factors was thyroid 
medication.

A July 2001 private treatment record noted that the Veteran 
had right low back pain.  The Veteran also had a history of 
osteoporosis.  VA treatment records in October 2001 reflect a 
diagnosis of severe osteoporosis of the right and left hips.

In an August 2005 private treatment report, Dr. Alka Bishnoi 
noted that the Veteran had been taking Synthroid for her 
thyroid condition.  Dr. Bishnoi suggested to the Veteran that 
she cut back on her Synthroid dose because of her history of 
severe osteoporosis.

The Veteran underwent a VA examination in October 2009.  The 
diagnosis was hypothyroidism.  The examiner indicated that an 
endocrine specialist was needed to provide an opinion as to 
whether it was as least as likely as not that any currently 
diagnosed osteoporosis was related to the Veteran's 
medication that she takes for her service-connected thyroid 
condition.  In a January 2010 opinion, a VA endocrinologist 
indicated that he would not suspect that the Veteran's 
levothyroxine therapy was contributing to her osteoporosis.  
Although long-term suppressive therapy has been associated 
with a decrease in bone mineral density, this was only with 
thyroid stimulating hormones less than 0.1 mIU/L for 
prolonged periods of time.  The examiner stated that in 
reviewing the Veteran's labs back to 1994, no thyroid 
stimulating hormones value was decreased to this extent.

The evidence does not show, nor does the Veteran contend that 
her current osteoporosis is related to her service on a 
direct basis.  Instead, the Veteran contends that her 
osteoporosis was a result, or aggravated by the medication 
she takes for her service-connected thyroid condition.  
Further, while the Veteran's records clearly show a current 
diagnosis of osteoporosis, there has been no medical etiology 
which shows that the Veteran's osteoporosis was incurred in 
or aggravated by service.  

In order to show that a disorder is secondary to a service- 
connected disability, one must establish that the disorder in 
question is proximately due to or was aggravated by the 
service-connected disorder.  In this case, the Board finds 
that the preponderance of the evidence is against a finding 
that the Veteran's osteoporosis is secondary to her service-
connected thyroid condition.  The first diagnosis of 
osteoporosis in the claims file appears in a July 2001 
private record that noted that the Veteran had a history of 
osteoporosis. 

While the newspaper article submitted by the Veteran along 
with her November 2004 notice of disagreement reported that a 
number of other factors including thyroid medication can 
signal increased risk for weak bones; a close relative of 
osteoporosis, the Board finds the January 2010 opinion of the 
VA endocrologist to be the most persuasive on the question of 
medical relationship between the current osteoporosis 
disability and the service- connected thyroid condition.  The 
VA endocrinologist indicated that he would not suspect that 
the Veteran's levothyroxine therapy was contributing to her 
osteoporosis as no thyroid stimulating hormones value was 
decreased to the extent where long-term suppressive therapy 
is associated with a decrease in bone mineral density.  This 
opinion was based upon both examination of the Veteran and 
consideration of her documented medical history and 
assertions.  The rationale underlying the opinion is also 
reasonable and consistent with the evidence of record. 

The Board finds that the evidence against a finding that the 
Veteran's osteoporosis is the result a thyroid condition 
outweighs the evidence in favor of a finding of secondary 
service connection.  The Veteran's claim for service 
connection for osteoporosis as secondary to a thyroid 
condition must therefore fail.

As the evidence has not shown that the Veteran's osteoporosis 
is secondary to her service-connected thyroid condition or 
directly related to service, the preponderance of the 
evidence is against the Veteran's claim for service 
connection for osteoporosis. 

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  The 
preponderance of the evidence is against the Veteran's claim.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001). 


ORDER

Entitlement to service connection for osteoporosis, including 
as secondary to a service-connected thyroid condition is 
denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


